OVERTON, Justice.
In Hubbard v. Dugger, 590 So.2d 1031, 1032 (Fla. 1st DCA 1991), the First District Court of Appeal certified the following question as one of great public importance:
MAY THE DEPARTMENT OF CORRECTIONS RELY ON INFORMATION TAKEN FROM AN ARREST REPORT WHICH IS INCLUDED IN THE [PRE-SENTENCE INVESTIGATION REPORT] AS THE SOLE BASIS FOR DETERMINING AN INMATE’S ELIGIBILITY FOR PROVISIONAL CREDITS PURSUANT TO SECTION 944.277, FLORIDA STATUTES[?]
Wé have jurisdiction pursuant to article V, section 3(b)(4), Florida Constitution.
We answered the identical question in the affirmative in Dugger v. Grant, 610 So.2d 428 (Fla.1992). In accordance with that decision, we quash the decision of the district court in the instant case.
It is so ordered.
McDonald, GRIMES and HARDING, JJ., concur.
KOGAN, J., dissents with an opinion, in which BARKETT, C.J., and SHAW, J., concur.